Case 3:18-cv-01011-TJC-JRK Document 110 Filed 03/01/21 Page 1 of 3 PageID 14411




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISIOIN


  TROY SMITH, individually and on
  behalf of all others similarly situated,
  BRENDAN C. HANEY, individually
  and on behalf of all others similarly
  situated, and GERALD E. REED IV,
  individually and on behalf of all others
  similarly situated,

        Plaintiffs,

  v.                                          Case No. 3:18-cv-01011-TJC-JRK

  COSTA DEL MAR, INC., a Florida
  Company,

        Defendant.



                           NOTICE OF APPEARANCE

       Notice is hereby given that Bradley G. Bodiford, Esq. of Terrell Hogan

 Yegelwel, P.A. enters his appearance as counsel for Plaintiff Austin Valls in the

 instant case. All pleadings, papers, and correspondence in this matter should be

 served upon the undersigned counsel.
Case 3:18-cv-01011-TJC-JRK Document 110 Filed 03/01/21 Page 2 of 3 PageID 14412




 Dated: March 1, 2021           TERRELL HOGAN & YEGELWEL, P.A

                                By: /s/ Bradley G. Bodiford
                                    Bradley G. Bodiford
                                    Florida Bar. No. 84897
                                    233 East Bay Street, 8th Floor
                                    Jacksonville, Florida 32202
                                    Telephone: (904) 632-2424
                                    Facsimile: (888) 575-3241
                                    Primary Email: bodiford@terrellhogan.com
                                    Secondary Email: kdavid@terrellhogan.com

                                Counsel for Plaintiff Austin Valls




                                       2
Case 3:18-cv-01011-TJC-JRK Document 110 Filed 03/01/21 Page 3 of 3 PageID 14413




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been served by

 Electronic Mail on March 1, 2021 to the following:

       Peter P. Hargitai, Esq.
       peter.hargitai@hklaw.com
       Joshua H. Roberts, Esq.
       joshua.roberts@hklaw.com
       Laura B. Renstrom, Esq.
       laura.renstrom@hklaw.com
       Michael M. Gropper, Esq.
       michael.gropper@hklaw.com
       Holland & Knight LLP
       50 North Laura Street, Suite 3900
       Jacksonville, FL 32202
       Attorneys for Plaintiff Troy Smith

       Sara F. Holladay-Tobias, Esq.
       stobias@mcguirewoods.com
       Justin R. Opitz, Esq.
       jopitz@mcguirewoods.com
       Mark E. Anderson, Esq.
       manderson@mcguirewoods.com
       Jocelyn M. Mallette, Esq.
       jmallette@mcguirewoods.com
       Emily Y. Rottmann, Esq.
       erottmann@mcguirewoods.com
       McGuireWoods LLP
       50 N. Laura Street, Suite 3300
       Jacksonville, FL 32202
       Attorneys for Defendant Costa Del Mar, Inc.

                                       /s/ Bradley Bodiford
                                       Bradley Bodiford, Esq.

                                            3
